
	
		II
		112th CONGRESS
		1st Session
		S. 1587
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2011
			Mr. Graham (for himself
			 and Mr. Barrasso) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To enable States to opt out of the Medicaid
		  expansion-related provisions of the Patient Protection and Affordable Care
		  Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicaid Flexibility for States
			 Act.
		2.Protection of
			 State Medicaid flexibility
			(a)State opt out
			 of Medicaid expansion-Related provisions of PPACAA State
			 described in subsection (b) may elect to limit the application of any or all of
			 the following provisions of the Patient Protection and Affordable Care Act
			 (Public Law 111–148) with respect to the Medicaid program within that
			 State:
				(1)The amendments
			 made by sections 2001 through 2006 and subtitle C of title II.
				(2)The amendments
			 made by subsections (a), (b), and (c) of section 10201.
				(b)State
			 described
				(1)Enactment of
			 State lawA State described in this subsection is a State that
			 enacts a law after the date of enactment of this Act that—
					(A)expresses the
			 intent of the State to opt out of one or more of the provisions of the Patient
			 Protection and Affordable Care Act (Public Law 111–148) described in subsection
			 (a); and
					(B)contains a list
			 of the provisions of such Act which will not apply to the State under the State
			 law.
					(2)RepealIf
			 a State repeals a law described in paragraph (1), the provisions of the Patient
			 Protection and Affordable Care Act listed in such law shall apply with respect
			 to such State beginning on the date of such repeal.
				(c)RegulationsThe
			 Secretary of Health and Human Services shall promulgate regulations to provide
			 for the implementation of this Act.
			
